Name: Commission Regulation (EEC) No 3191/87 of 26 October 1987 re-establishing the levying of customs duties on other new motor vehicles for the transportation of goods falling within subheading 87.02 B II a) 2 ex bb), originating in South Korea, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3924/86 apply
 Type: Regulation
 Subject Matter: land transport;  Asia and Oceania;  tariff policy
 Date Published: nan

 No L 304/ 18 Official Journal of the European Communities 27 . 10 . 87 COMMISSION REGULATION (EEC) No 3191/87 of 26 October 1987 re-establishing the levying of customs duties on other new motor vehicles for the transportation of goods falling within subheading 87.02 B II a) 2 ex bb), origina ­ ting in South Korea, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3924/86 apply THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3924/86 of 16 December 1986 applying generalized tariff prefe ­ rences for 1987 in respect of certain industrial products originating in developing countries ('), and in particular Article 15 thereof, Whereas, in the case of other new motor vehicles for the transportation of goods falling within subheading 87.02 B II a) 2 ex bb), originating in South Korea, the individual ceiling was fixed at 4 000 000 ECU ; whereas, on 20 October 1987, imports of these products into the Community originating in South Korea reached the ceiling in question after being charged thereagainst ; whereas it is appropriate to re-establish the leying of customs duties in respect of the products in question against South Korea, HAS ADOPTED THIS REGULATION : Whereas, pursuant to Articles 1 and 12 of Regulation (EEC) No 3924/86, suspension of customs duties shall be accorded to each of the countries or territories listed in Annex III other than those listed in column 4 of Annex I , within the framework of the preferential tariff ceiling fixed in column 9 of Annex I ; Whereas, as provided for in Article 13 of that Regulation , as soon as the individual ceilings in question are reached at Community level , the levying of customs duties on imports of the products in question originating in each of the countries and territories concerned may at any time be re-established ; Article 1 As from 30 October 1987, the levying of customs duties, suspended pursuant to Regulation (EEC) No 3924/86, shall be re-establish on imports into the Community of the following products originating in South Korea : Order No CCT heading No and NIMEXE-code Description 10.1125 87.02 B II a) 2 ex bb) (87.02-86) Other new motor vehicles for the transportation of goods Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 26 October 1987 For the Commission COCKFIELD Vice-President (') OJ No L 373 , 31 . 12 . 1986 , p. 1